DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5 states that the hydrolytically unstable polymer is selected from the group consisting of L-polylactide (LPLA), DL-polylactide (DLPLA), polycaprolactone (PCL), polydioxanone (PDO), polyglycolide trimethylene carbonate (PGA TMC), DL-polyacticde-co-glycolide (DLPLG). The list of hydrolytically unstable polymers is not listed in the specification. 
Claim 6 states that the thermoplastic material is selected from the group consisting of polyethylene terephthalate (PET), polypropylene (PP), polyethylene (PE), and polylactic acid (PLA). The specification discloses that the hydrolytically unstable high barrier polyester can be readily extruded and molded in combination with the list of thermoplastic materials. However, the specification does not state that the inner and the outer layer are made of the thermoplastic materials nor does the specification state that the other hydrolytically unstable polymers can be readily extruded with these materials. 
Claim 7 states that the melt temperature of the hydrolytically unstable polymer is generally equal to the melt temperature of the oxygen scavenger. The specification does not state this limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7, the applicant claims “wherein a melt temperature of the hydrolytically unstable polymer is generally equal to the melt temperature of the oxygen scavenger”. The term “generally” is defined to mean “in most cases, usually”. Thus, the term does not distinctly claim whether the hydrolytically unstable polymer is equal to the melt temperature of the oxygen scavenger. To further prosecution, the examiner interprets the claim to mean that the hydrolytically unstable polymer is equal to the melt temperature of the oxygen scavenger. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (US 2011/0281125, hereinafter “Chau”) as evidenced by Gorrasi et al. (Hydrolysis and Biodegradation of Poly(Lactic Acid)).
In regard to claim 1, Chau discloses a coextruded 5 layer film structure [0034].The film structure comprises an outer layer of thermoplastic material (LPDE), an intermediate layer disposed between the inner layer and the outer layer (PLA+FB), and an inner layer of thermoplastic material (LPDE) [0034]. The intermediate layer is formed of PLA with an iron-based oxygen scavenger [0031]. The content of the oxygen scavenger is 5 wt% [0034]. Thus, the PLA is present in an amount of 95 wt%. PLA is a hydrolytically unstable polymer. 
In regard to claim 5, Chau discloses that the PLA used in NatureWorks PLA2002D which is an L-polylactide, as evidenced by Gorrasi et al. 
In regard to claim 6, Chau discloses that the thermoplastic material is selected from polyethylene [0034].
0C [0031]. The hyrolytically unstable polymer and the oxygen scavenger would have a generally equal melt temperature otherwise they would not be able to be extruded to form a film. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2011/0281125, hereinafter “Chau”) in view of Mason et al. (US 2009/0274920, hereinafter “Mason”).
In regard to claims 2-3, Chau discloses a coextruded 5 layer film that comprises an intermediate layer of PLA and an oxygen scavenger as previously discussed. Chau does not disclose that the intermediate layer further comprises a compatibilizer. 
	Mason discloses a biodegradable polymer composition that is formed into the core of a thermoplastic article [abstract]. The biodegradable polymer is PLA [0068]. The biodegradable 
	Chau and Mason both disclose a biodegradable composition that is used for a core layer in a film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the compatibilizers as disclosed in Mason in the resin composition of Chau motivated by the expectation of forming a composition that has allows for two or more dissimilar polymer to have a homogeneous, or more homogeneous association during melt and extrusion [Mason 0064].
	In regard to claim 4, Chau discloses a coextruded 5 layer film that comprises an intermediate layer of PLA and an oxygen scavenger as previously discussed. Chau is silent with regard to PGA being present in the biodegradable polymer composition. 
	Mason discloses a biodegradable polymer composition that is formed into the core of a thermoplastic article [abstract]. The biodegradable polymer composition can comprise a blend of PLA and polyglycolic acid [0044].
	Chau and Mason both disclose a biodegradable composition that is used for a core layer in a film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize polyglycolic acid as disclosed by Mason in the intermediate layer of Chau motivated by the expectation of forming a renewable polymer core [Mason 0002 and 0027]. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2011/0281125, hereinafter “Chau”) as evidenced by Gorrasi et al. (Hydrolysis and Biodegradation of Poly(Lactic Acid)).

Chau disclose all the recited structure with the exception of the cross-sectional thickness of the intermediate layer, however, such is considered to be merely a choice of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum value.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multilayer film of Chau with a cross-sectional thickness of the intermediate layer in the range of 2 to 4% motivated by the expectation of forming a multilayer film that has reduced material cost and that is aesthetically appealing to the consumer. Such expedients require routine experimentation to arrive at optimum values to improve the film or to prevent failure of such. 
In regard to claim 10, Chau discloses that the blended material comprises a content of oxygen scavenger in 6 wt% [claim 6]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782